        Case 2:21-cv-01521-CKD Document 7 Filed 09/03/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ELIJAH LEE MILLER,                                  No. 2:21-cv-1521 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    K. MCTAGGART, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1).

20           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
             Case 2:21-cv-01521-CKD Document 7 Filed 09/03/21 Page 2 of 4


 1              The court is required to screen complaints brought by prisoners seeking relief against a
 2   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 3   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
 4   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 5   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
 6              A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
 7   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 8   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
 9   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
10   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
11   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th
12   Cir. 1989); Franklin, 745 F.2d at 1227.
13              In order to avoid dismissal for failure to state a claim a complaint must contain more than
14   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause
15   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,
16   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
17   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim
18   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A
19   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw
20   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
21   at 678. When considering whether a complaint states a claim upon which relief can be granted,
22   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and
23   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416
24   U.S. 232, 236 (1974).
25              The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon
26   which relief can be granted under federal law. Plaintiff’s complaint must be dismissed. The
27   court will, however, grant leave to file an amended complaint.
28   /////
                                                           2
             Case 2:21-cv-01521-CKD Document 7 Filed 09/03/21 Page 3 of 4


 1              If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions
 2   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.
 3   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in
 4   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.
 5   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the
 6   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory
 7   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of
 8   Regents, 673 F.2d 266, 268 (9th Cir. 1982).
 9              Plaintiff is informed that section 1997(e)(a) of Title 42 of the United States Code provides
10   that “[n]o action shall be brought with respect to prison conditions under section 1983 of this title,
11   . . . until such administrative remedies as are available are exhausted.” The exhaustion
12   requirement demands “proper” exhaustion. Woodford v. Ngo, 548 U.S. 81, 90-91 (2006). In
13   order to “properly exhaust” administrative remedies, the prisoner must generally comply with
14   department procedural rules, including deadlines, throughout the administrative process. Jones v.
15   Bock, 549 U.S. 199, 218 (2006); Woodford, 548 U.S. at 90-91.
16              Also, the court cannot refer to a prior pleading in order to make plaintiff’s amended
17   complaint complete. Local Rule 220 requires that an amended complaint be complete in itself
18   without reference to any prior pleading. This is because, as a general rule, an amended complaint
19   supersedes the original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once
20   plaintiff files an amended complaint, the original pleading no longer serves any function in the
21   case. Therefore, in an amended complaint, as in an original complaint, each claim and the
22   involvement of each defendant must be sufficiently alleged.
23              Finally, plaintiff must submit an amended complaint which is legible. The original
24   complaint is difficult, and at some points impossible to understand.
25   /////
26   /////
27   /////
28   /////
                                                          3
        Case 2:21-cv-01521-CKD Document 7 Filed 09/03/21 Page 4 of 4


 1           In accordance with the above, IT IS HEREBY ORDERED that:
 2           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 3           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees
 4   shall be collected and paid in accordance with this court’s order to the Director of the California
 5   Department of Corrections and Rehabilitation filed concurrently herewith.
 6           3. Plaintiff’s complaint is dismissed.
 7           4. Plaintiff is granted thirty days from the date of service of this order to file an amended
 8   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
 9   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket
10   number assigned this case and must be labeled “Amended Complaint.” Failure to file an
11   amended complaint in accordance with this order will result in a recommendation that this action
12   be dismissed.
13   Dated: September 3, 2021
                                                       _____________________________________
14
                                                       CAROLYN K. DELANEY
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18   1
     mill1521.14
19

20

21

22

23

24

25

26

27

28
                                                         4
